Title: From Alexander Hamilton to Sebastian Bauman, 1 June 1799
From: Hamilton, Alexander
To: Bauman, Sebastian


          
            Sir,
            New York June 1. 1799—
          
          As an arrangement conducive to the public service I propose to you that the Postage of all letters which shall come addressed to me or the Adjutant General North or his Assistant Capt Ellery endorsed on public service should be charged in one account by whatsoever  — and upon all letters going from either of us endorsed on public service and with our names should shall be charged in one Account, if such headed as you may think proper, to be — settled and paid Monthly, for which purpose I shall instruct Colonel E: Stevens Agent for the War Department.
          You will of course have — usual endorsement on the letters from us to denote the — being paid.
          With great consideration I am Sir Yr. Obed Sr
          Sebastian Bauman Esq Post Master N York
        